Citation Nr: 1535929	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  08-26 343A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Wounded Warrior Project


WITNESSES AT HEARING ON APPEAL

Appellant and S.P.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from October 1974 to September 1977, March 1986 to August 1986, January 1991 to April 1991, and April 2002 to June 2003.  The Veteran also had active service from February 2004 to June 2004, but VA has determined he was discharged from this period under other than honorable conditions, serving as a bar to all VA compensation benefits relating to that period.  

This appeal came before the Board of Veterans' Appeals (Board) from a June 2007 decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in Decatur, Georgia.  Jurisdiction over the case was subsequently transferred to the RO in St. Petersburg, Florida.  

In October 2012 the Veteran and S.P. testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was most recently before the Board in March 2015, when it was remanded for additional development.  

The record before the Board consists of the Veteran's electronic records in Virtual VA and the Veterans Benefits Management System. 


REMAND

In June 2014 and March 2015 remands, the Board directed the originating agency to provide that Veteran a VA examination to determine the nature and etiology of all acquired psychiatric disorders, other than PTSD, present during the period of the claim.  The required examination was performed in May 2015.  The examiner diagnosed an unspecified personality disorder and alcohol abuse disorder, in remission per the Veteran.  The examiner provided an opinion concerning the etiology of the personality disorder.  The examiner did not address the mood disorder previously diagnosed during the period of the claim.  Compliance with remand directives by the originating agency is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal must again be remanded for compliance with the Board's remand directives. 

The Veteran is claiming in part that service connection is warranted for hypertension because it was caused or worsened by psychiatric disability.  The TDIU claim is also intertwined with the psychiatric issue.  Thus, the Board will defer its decision on these claims until the psychiatric claim is resolved.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent VA medical records.

2.  Then, obtain an addendum opinion from the July 2014 VA examiner regarding the mood disorder diagnosed during the period of the claim.  If the examiner believes that the diagnosis of a mood disorder was in error and that a mood disorder has not been present during the period of the claim, the examiner should explain why she believes that to be the case.  Otherwise, the examiner must state an opinion as to whether there is a 50 percent or better probability that the mood disability (a) is etiologically related to the Veteran's periods of active service from October 1974 to September 1977, March 1986 to August 1986, January 1991 to April 1991, and April 2002 to June 2003); (b) caused by a service-connected disability, or (c) aggravated by a service-connected disability.  

The psychologist must provide the rationale for each opinion expressed.  If the psychologist is unable to provide any required opinion, she should explain why.  If she cannot provide an opinion without resorting to mere speculation, she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the psychologist should identify the additional information that is needed.  

If the prior examiner is unavailable, all pertinent evidence of record must be made available to and reviewed by another psychologist or psychiatrist who should be requested to provide the requested opinions with supporting rationale.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Undertake any other indicated development.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal is not granted to the appellant's satisfaction, issue a supplemental statement of the case to the appellant and his representative afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  

The Veteran need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




